STONE, C. J.
The accused requested a charge, which the court gave. Immediately afterwards, the court, of .its own motion, gave an additional charge. This was excepted to; and it is contended before us that the charge thus given was a qualification of the charge previously requested and given. Sess. Acts 1888-89, p. 90. We can not-assent to this. It neither qualifies nor limits any principle or expression found in the former charge. On the contrary, it simply explains *113that charge; and the explanation was proper, if not necessary, to prevent the jury from being misled, by the generality of the terms employed. Charges entirely correct in principle may have the effect of giving undue prominence to some controverted question raised during the trial, or may be otherwise calculated to confuse or mislead the average jui’or. It is the duty of the trial judge to lay the pertinent principles of law before the jury so plainly, as that, when facts are ascertained, there can or should be no difficulty in arriving at a proper verdict. — Bell v. Troy, 46 Ala. 184, 208-9; Eiland v. State, 52 Ala. 322; Miller v. State, 54 Ala. 155; Durrett v. State, 62 Ala. 434, Ward v. State, 78 Ala. 441.
There is nothing in the other exceptions reserved.
Affirmed.